DETAILED ACTION
Election/Restrictions
Applicants’ election of the invention of Group I, Claims 1 through 12, in the reply filed on August 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13 through 26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 through 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2015/0283693 to Chiasson et al (hereinafter “Chiasson”).
Claim 1:  Chiasson discloses a long reach cable cutting tool, comprising:
a handle (102, Fig. 3);
a motor (136) positioned within the handle and electrically connectable to a battery (112);
a trigger (152) positioned about the handle and electrically connected to the motor to provide power from the battery to the motor when the trigger is activated (e.g. ¶ [0030]);
a pump (12) positioned within the handle and connected to the motor, the pump being activated to displace a first fluid (18);
a hydraulic actuating system (e.g. 22, in Fig. 2) positioned within the handle and connected to the hydraulic pump, the hydraulic actuating system being moveable by the displacement of the first fluid to displace a second fluid (e.g. 24, ¶¶ [0023], [0024]);
a pole (14, in Fig. 1) having a first end and a second end, the pole connected to the handle at the first end;
a tool head (10) connected to the pole at the second end (Fig. 3), the tool head including a tool head hydraulic actuator (32) hydraulically connected to the hydraulic actuating system, the tool head hydraulic actuator is moveable by the displacement of the second fluid to cause movement of the tool head (e.g. ¶ [0025]).
Claim 2:  Chiasson discloses the long reach cable cutting tool of claim 1, wherein the battery is mechanically connectable to the handle (e.g. Figs. 4, 5).
Claim 7:  Chiasson discloses the long reach cable cutting tool of claim 1, wherein the tool head is one of a crimper or a cutter (e.g. ¶ [0020]).
Claim 8:  Chiasson discloses the long reach cable cutting tool of claim 1, wherein the handle is connected to the pole via a releasable connector, the releasable connector comprising:
the pole defining a plurality of separated arcuate members (e.g. 214, 216) extending from a proximate end of the pole, each arcuate member defining a channel extending across an inner surface of a respective arcuate member (e.g. Fig. 10);
a collar (104) having a first [rear] end (e.g. 208) and a second [front] end (e.g. 206, Fig. 10), the first end attached to the handle, the collar including a ridge [at 206] positioned circumferentially around the collar and a distance from the second end, wherein said channel mates with the ridge when the pole is engaged onto the collar;
a collet (228, 230) slidably positionable about the pole in proximity to the channel; and
a retaining nut [not labeled, in Fig. 10] slidably positionable about the pole and collet, and connectable with the collar (e.g. ¶ [0037]).
Claim 9:  Chiasson discloses the long reach cable cutting tool of claim 1, wherein the tool head is connected to the pole via a releasable connector, the releasable connector comprising:
the pole defining a plurality of separated arcuate members (e.g. 280, Fig. 10) extending from a proximate end of the pole, each arcuate member defining a channel extending across an inner surface of a respective arcuate member;
a collar (e.g. 108) having a first [front] end and a second [rear] end, the first end attached to the tool head, the collar including a ridge [e.g. at front end of 108] positioned circumferentially around the collar and a distance from the second end, wherein the channel [of 280] mates with the ridge [of 188 with 116] when the pole is engaged onto the collar;
a collet (e.g. 226) slidably positionable about the pole in proximity to the channel; and
a retaining nut [fastener of 280, not labeled, in Fig. 10], slidably positionable about the pole and collet, and connectable with the collar (e.g. ¶ [0037]).
Claim 10:  Chiasson discloses the long reach cable cutting tool of claim 1, wherein the pole (106) is made from a non-conductive material (e.g. fiberglass) and includes a portion filled with a foam material (e.g. ¶ [0035]).
Claim 11:  Chiasson discloses the long reach cable cutting tool of claim 1, the tool head (110) having a housing (e.g. 240), a fixed distal cutting portion (e.g. 120), a movable proximal cutting portion (e.g. 118), a catch (e.g. 278) fastened adjacent to the distal cutting portion, and a retainer [e.g. fastener, not labeled at 240, Fig. 10] fastened between the catch and the housing.
Claim 12:  Chiasson discloses the long reach cable cutting tool of claim 1, further comprising a second handle [middle of 14] mounted on the pole between the first end and the second end.  Being that extension (14, in Fig. 1) can be grasped by a person’s hand, it can be read as a “second handle”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  
In Claim 3, Chiasson discloses a dual action hydraulic piston assembly (in Fig. 2) comprising:  a closed cylinder (140), a conduit (e.g. 14, in Fig. 1), an inner ram (128) and an outer ram (232). Chiasson does not state anything about flow rates.  More specifically, Chiasson does not teach a long reach cutting tool in combination with a hydraulic actuating system that includes:
wherein the inner ram and outer ram are moveable by the first fluid being displaced into the inner cavity via the conduit to provide displacement through the outlet port of a second fluid contained in the second fluid space at a first flow rate and a first pressure,
wherein the outer ram is moveable by the first fluid being displaced via the second inlet port, into a first fluid space between the first end of the closed cylinder and the proximate ends of the inner and outer rams, to provide displacement through the outlet port of a second fluid contained in the second fluid space at a second flow rate less than the first flow rate and a second pressure greater than the first pressure [emphasis added].

Accordingly, Claims 3 through 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	U.S. Publication 2003/0074796 to Lewis discloses a long reach cutting tool (in Fig. 1) that includes a hydraulic actuating system (19, in Fig. 1A and 17 in Fig. 4B).
b)	Japanese Patent Publication JP 2020-75318 discloses a cutting tool (in Fig. 1) that includes a hydraulic actuating system (12, in Fig. 2).
c)	Non-Patent Literature IEEE Publication, entitled "Aspects on dynamic processes in hydraulically driven automatic tools changing devices”, discloses a hydraulic actuating system (e.g. Figs. 1 to 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896